            Case 3:18-cv-02090-SB       Document 47       Filed 01/21/20       Page 1 of 3




Ethan Levi, OSB No. 994255
Email: ethan@lmhlegal.com
Jesse Merrithew, OSB No. 074564
Email: jesse@lmhlegal.com
Levi Merrithew Horst PC
610 SW Alder Street, Suite 415
Portland, Oregon 97205
Telephone: (971) 229-1241
Facsimile: (971) 544-7092
Attorneys for Plaintiff




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION

SUSAN WHALEN, as legal guardian for
AMY SCHWIRSE,
                                                    No. 3:18-cv-02090-SB
                Plaintiff,

       v.                                           PLAINTIFF’S UNOPPOSED MOTION TO
                                                    APPOINT GUARDIAN AD LITEM AND
                                                    SUBSTITUTE PARTY
COLUMBIA COUNTY, CORRECT CARE
SOLUTIONS, JEFF DICKERSON, VIVEK
SHAH, JULIE WEIGAND, and TERRY
KALLIO,

                Defendants.


                                     LR 7-1(a) Certification

       Pursuant to LR 7-1, undersigned counsel hereby certifies that he conferred with counsel

for all defendants and no party objects to this motion or the relief sought.




 PAGE 1 – PLAINTIFF’S UNOPPOSED MOTION                                    LEVI MERRITHEW HORST PC
 TO APPOINT GUARDIAN AD LITEM AND                                      610 SW ALDER STREET, STE 415
 SUBSTITUTE PARTY                                                           PORTLAND, OREGON 97205
             Case 3:18-cv-02090-SB      Document 47       Filed 01/21/20      Page 2 of 3




                                              Motion

        Plaintiff moves this court for an order a) appointing Wendi Worlitz as guardian ad litem

for Amy Schwirse in this action, and b) substituting Wendi Worlitz for Susan Whalen as

plaintiff.

                                      Memorandum of Law

        Amy Schwirse is a person with a serious mental illness that renders her unable to make

rational decisions in her own interest, including the decisions necessary to prosecute this action.

Several years prior to the initiation of this action, Susan Whalen, her mother, was appointed by

the Columbia County Circuit Court as her legal guardian. See In the matter of Amy Lynn

Schwirse, Columbia County Circuit Court No. 137079P. As a result, Susan Whalen was able to

prosecute this action on her behalf without the court taking any other action to authorize her to

do so. See Fed. R. Civ. P. 17(c)(1)(A). On November 11, 2019, Susan Whalen passed away after

a long battle with cancer.

        Prior to her death, Susan Whalen petitioned the Columbia County Circuit Court to allow

her other daughters, Brianne Cox and Wendi Worlitz to be appointed as co-guardians for Ms.

Schwirse. See Declaration of Jesse Merrithew, Ex. 1. By the time the court acted on that

petition, Ms. Whalen had died. Ron Schwirse, Ms. Schwirse’s father, intervened and asked the

court to appoint him as guardian instead. Id., at Ex. 2. Ultimately, the court agreed and

appointed Mr. Schwirse as his daughter’s legal guardian without objection from Ms. Worlitz or

Ms. Cox. Id. at Ex. 3. For the purpose of this action, however, it is the desire of both Mr.

Schwirse and Ms. Worlitz that Ms. Worlitz be appointed to prosecute this action on Ms.

Schwirse’s behalf. See Declaration of Ron Schwirse.



 PAGE 2 – PLAINTIFF’S UNOPPOSED MOTION                                    LEVI MERRITHEW HORST PC
 TO APPOINT GUARDIAN AD LITEM AND                                      610 SW ALDER STREET, STE 415
 SUBSTITUTE PARTY                                                           PORTLAND, OREGON 97205
          Case 3:18-cv-02090-SB        Document 47        Filed 01/21/20     Page 3 of 3




        The proper legal mechanism to accomplish the goals of the parties is for the court to

appoint Ms. Worlitz as guardian ad litem and substitute her as plaintiff. The court is authorized

to do so under Rule 17 and 25. See Ad Hoc Comm. of Concerned Teachers v. Greenburgh No.

11 Union Free Sch. Dist., 873 F.2d 25, 29 (2nd 1989) (holding that the federal court is

authorized to appoint a representative other than the lawful representative when the

representative is “unable, unwilling or refuses” to serve); accord Susan R.M. by Charles L.M. v.

Ne. Indep. Sch. Dist., 818 F.2d 455, 458 (5th Cir. 1987). Rule 17(c) provides that when, as here,

a plaintiff is unrepresented in an action, “The court must appoint a guardian ad litem—or issue

another appropriate order—to protect a minor or incompetent person who is unrepresented in an

action.” Plaintiff is an incompetent person, who is now unrepresented. The court has an

obligation to protect her interests by appointing someone with a substantial relationship with her

who has the willingness to prosecute her best interests in this action. Wendi Worlitz is the best

person to complete this task, and counsel requests that the court appoint her as guardian ad litem

and substitute her as plaintiff.



DATED this 20th day of January, 2020.

                                              By:    /s Jesse Merrithew
                                              Jesse Merrithew, OSB No. 074564
                                              Ethan Levi, OSB No. 994255
                                              Attorneys for Plaintiff




 PAGE 3 – PLAINTIFF’S UNOPPOSED MOTION                                   LEVI MERRITHEW HORST PC
 TO APPOINT GUARDIAN AD LITEM AND                                     610 SW ALDER STREET, STE 415
 SUBSTITUTE PARTY                                                          PORTLAND, OREGON 97205
